Citation Nr: 0104191	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  96-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to an initial evaluation in excess of 20 
percent for a right shoulder condition.  

4.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of frostbite of the left foot.

5.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of frostbite of the right foot.

6.  Entitlement to an effective date prior to March 8, 1997, 
for a grant of a total disability rating based on individual 
unemployability by reason of service-connected disabilities. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 to August 
1952, from November 1952 to March 1954, from November 1955 to 
November 1958, and from January 1959 to October 1959.  His 
claims come before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


REMAND

The record discloses that a remand in necessary before the 
Board can decide the issues on appeal.  In a VA Form 9 
(Appeal to Board of Veterans' Appeals), dated August 1999, 
the veteran requested that he be scheduled for a Board 
hearing before a member of the Board sitting at the RO in 
Lincoln, Nebraska.  A November 1999 letter by the RO 
acknowledged the veteran's hearing request, but no such 
hearing has been scheduled.  Therefore, in order to give the 
veteran every consideration with respect to the present 
appeal and to ensure due process, the veteran should be 
scheduled for a Board hearing before a member of the Board 
sitting in Lincoln, Nebraska.  

In view of the foregoing, this case his hereby REMANDED to 
the RO for the following action:

The RO should take all necessary steps 
to schedule the veteran for a hearing 
before a member of the Board at the 
local Regional Office in Lincoln, 
Nebraska, as soon as practicable. 

Once the veteran has been afforded the requested hearing, or 
in the event that he withdraws his hearing request or fails 
to appear, the case should be returned to the Board for 
appellate consideration.  No action is required of the 
veteran until he is notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



